Exhibit 10.17.5
    
EXECUTION


JOINDER AND AMENDMENT NO. 4
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Joinder and Amendment No. 4 to Amended and Restated Master Repurchase Agreement,
dated as of November 30, 2017, but effective as of the Amendment Effective Date
(as such term is defined in the Omnibus Master Refinancing Amendment) (this
“Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Administrative Agent”), CREDIT SUISSE AG, a company incorporated under the laws
of Switzerland, acting through its CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE
SECURITIZATION LTD (“Alpine”, and together with CS Cayman, the “Existing
Buyers”), BARCLAYS BANK PLC (“Barclays” and the “Joining Buyer”), DITECH
FINANCIAL LLC (the “Seller”) and WALTER INVESTMENT MANAGEMENT CORP. (the
“Prepetition Guarantor”).
RECITALS
The Administrative Agent, Existing Buyers and Seller are parties to that certain
(a) Amended and Restated Master Repurchase Agreement, dated as of November 18,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and (b) Amended and Restated Pricing Side
Letter, dated as of November 18, 2016 (the “Pricing Side Letter”). The
Prepetition Guarantor is party to that certain Amended, Restated and
Consolidated Master DIP Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “DIP Guaranty”), dated as of November
30, 2017, but effective as of the Amendment Effective Date, by the Prepetition
Guarantor in favor of Administrative Agent for the benefit of the Existing
Buyers. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement, Pricing Side Letter
and DIP Guaranty, as applicable.
The Administrative Agent, Existing Buyers, Joining Buyer, Seller and the
Prepetition Guarantor have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement. As a
condition precedent to amending the Existing Repurchase Agreement, the
Administrative Agent, Existing Buyers and Joining Buyer have required the
Prepetition Guarantor to deliver the DIP Guaranty (as defined herein) on the
Plan Effective Date and, as a condition subsequent, have required the
Reorganized Guarantor to deliver the Exit Guaranty.
The Joining Buyer and Seller previously entered into that certain Amended and
Restated Master Repurchase Agreement, dated as of April 23, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Existing Barclays
Repurchase Agreement”). The parties hereto have agreed to consolidate the
Existing Barclays Repurchase Agreement into the Existing Repurchase Agreement.
Pursuant to that certain Master Administration Agreement, dated as of November
30, 2017, but effective as of the Amendment Effective Date, by and among
Administrative Agent, the Buyers identified therein, Seller and Reverse Mortgage
Solutions, Inc. (as amended, restated, modified and/or supplemented from time to
time, the “Administration Agreement”), (a) the Existing


LEGAL02/37691473v9

--------------------------------------------------------------------------------




Buyers sold and assigned a portion of their respective right, title and interest
in the Transactions under the Existing Repurchase Agreement to Joining Buyer,
(b) the Joining Buyer sold and assigned a portion of its right, title and
interest in the transactions under the Existing Barclays Repurchase Agreement to
the Existing Buyers and (c) Credit Suisse First Boston Mortgage Capital LLC was
retained as Administrative Agent hereunder.
Following such sales and assignments under the Administration Agreement, the
Joining Buyer shall hold the Barclays Pro Rata Portion and the Existing Buyers
shall hold the CS Pro Rata Portion in the Transactions and related Repurchase
Assets under the Repurchase Agreement.
The Joining Buyer has assumed all of the duties, rights and obligations of the
Existing Buyers, including the duties, rights and obligations of the Existing
Buyers under the Repurchase Agreement and other Program Agreements.
Accordingly, the Administrative Agent, Existing Buyers, Joining Buyer, Seller
and the Prepetition Guarantor hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:
Section 1.Agreement and Joinder with respect to Joining Buyer. Joining Buyer
hereby agrees to all of the provisions of the Repurchase Agreement and each
other Program Agreement, and effective on the date hereof, becomes a party to
the Repurchase Agreement and each other Program Agreement, as a “Buyer”, with
the same effect as if the undersigned was an original signatory to the
Repurchase Agreement or such other Program Agreement, but subject to the
additional terms and conditions herein. Unless otherwise specified, all
references to “Buyer” in the Repurchase Agreement and the other Program
Agreement shall be deemed to include Joining Buyer.
SECTION 2.    Applicability. Section 1 of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:
1.
Applicability

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Administrative Agent on behalf of Buyers Mortgage Loans
(as hereinafter defined) on a servicing released basis against the transfer of
funds by Administrative Agent, with a simultaneous agreement by Administrative
Agent on behalf of Buyers to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller. This Agreement is a commitment by Committed Buyers to engage in
the Transactions as set forth herein in their respective Pro Rata Portions up to
the Maximum Available Purchase Price; provided, that Committed Buyers shall have
no commitment to enter into any Transaction requested that would result in the
aggregate Purchase Price of then-outstanding Transactions exceeding the Maximum
Available Purchase Price, and in no event shall the aggregate Purchase Price of
outstanding Transactions exceed the Maximum Available Purchase Price at any
time. Each such transaction shall be


2
LEGAL02/37691473v9

--------------------------------------------------------------------------------




referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.
For the avoidance of doubt, and for administrative and tracking purposes, the
purchase and sale of each Purchased Mortgage Loan shall be deemed a separate
Transaction.
SECTION 3.    Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by:
(a) adding the following definitions in proper alphabetical order:
“Administration Agreement” means that certain Master Administration Agreement,
dated as of November 30, 2017, but effective as of the Amendment Effective Date,
by and among Administrative Agent, the Buyers identified therein, Seller and
Reverse Mortgage Solutions, Inc., as amended from time to time.
“Barclays” means Barclays Bank PLC.
“Barclays Pro Rata Portion” means an undivided interest in all Transactions
hereunder, as set forth in and adjusted from time to time pursuant to the
Administration Agreement and pursuant to Section 3(c) hereof.
“CS Buyers” means CS Cayman and Alpine.
“CS Pro Rata Portion” means an undivided interest in all Transactions hereunder,
as set forth in and adjusted from time to time pursuant to the Administration
Agreement and pursuant to Section 3(c) hereof.
“DIP Guaranty” means that certain Amended, Restated and Consolidated Master DIP
Guaranty by the Guarantor in favor of Administrative Agent for the benefit of
Buyers, dated as of the date hereof, as amended, restated, supplemented or
otherwise modified from time to time, pursuant to which the Guarantor fully and
unconditionally guarantees the obligations of the Seller hereunder.
“DIP Warehouse Facility Agreements” has the meaning assigned to such term in the
Omnibus Master Refinancing Amendment.
“Exit Guaranty” means that certain Guaranty of the Reorganized Guarantor dated
as of the Plan Effective Date in favor of the Administrative Agent for the
benefit of Buyers, as may be amended, restated, supplemented or otherwise
modified from time to time, pursuant to which the Reorganized Guarantor fully
and unconditionally guarantees the obligations of the Seller hereunder.
“Exit Indenture” has the meaning assigned to such term in the Omnibus Master
Refinancing Amendment.


3
LEGAL02/37691473v9

--------------------------------------------------------------------------------




“Master Fee Letter” means that certain Master Fee Letter, dated as of November
30, 2017, but effective as of the Amendment Effective Date, among Administrative
Agent, Buyers, Seller, Reverse Mortgage Solutions, Inc., RMS REO CS, LLC and RMS
REO BRC, LLC, as amended, restated and supplemented from time to time.
“Maximum Available Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“Omnibus Master Refinancing Amendment” means that certain Omnibus Master
Refinancing Amendment dated as of November 30, 2017, but effective as of the
Amendment Effective Date, among Seller, Prepetition Guarantor, the
Administrative Agent, CS Cayman, Alpine, Barclays, Reverse Mortgage Solutions,
Inc., RMS REO CS, LLC and RMS REO BRC, LLC, as it may be amended, supplemented
or otherwise modified from time to time. To the extent provisions of the Omnibus
Master Refinancing Amendment are incorporated by reference and such provisions
use other defined terms set forth in the Omnibus Master Refinancing Amendment,
such defined terms are hereby incorporated by reference as well; provided that
if any such provisions or defined terms are subsequently amended or modified,
the provisions and defined terms that are incorporated by reference shall be
deemed to be such amended or modified provisions and defined terms.
“Plan Effective Date” has the meaning assigned to such term in the Omnibus
Master Refinancing Amendment.
“Prepetition Guarantor” means Walter Investment Management Corp.
“Pro Rata Portions” means the Barclays Pro Rata Portion and the CS Pro Rata
Portion, as applicable.
(b) deleting the definitions of “Administrative Agent”, “Affiliate”, “Buyer”,
“Committed Buyer”, “Commitment Fee”, “Guarantor”, “Guaranty”, “Netting
Agreements”, “Program Agreements” and “Repledgee” in their entirety and
replacing them with the following:
“Administrative Agent” means CSFBMC or any successor thereto under the
Administration Agreement.
“Affiliate” means, (i) with respect to any Person other than the Seller or the
Guarantor, any “affiliate” of such Person, as such term is defined in the
Bankruptcy Code, which shall also include, for the avoidance of doubt, with
respect to Administrative Agent and CS Buyers only, any CP Conduit, and (ii)
with respect to Seller, the Guarantor and, with respect to the Guarantor, the
Seller.
“Buyer” means CS Cayman, Alpine, Barclays and each Buyer identified by the
Administrative Agent from time to time pursuant to the Administration


4
LEGAL02/37691473v9

--------------------------------------------------------------------------------




Agreement and their successors in interest and assigns pursuant to Section 22
and, with respect to Section 11, its participants.
“Committed Buyer” means, with respect to their respective Pro Rata Portions, CS
Cayman, Barclays or any of their respective successors thereto or assigns
thereof as permitted under the Administration Agreement.
“Commitment Fee” has the meaning assigned to such term in the Master Fee Letter.
“Guarantor” means (a) prior to the Plan Effective Date, the Prepetition
Guarantor and (b) on and after the Plan Effective Date, the Reorganized
Guarantor.
“Guaranty” means (a) prior to the Plan Effective Date, the DIP Guaranty and (b)
on and after the Plan Effective Date, the Exit Guaranty.
“Netting Agreement” means that certain Margin, Setoff And Netting Agreement
dated as of November 30, 2017, but effective as of the Amendment Effective Date,
among Credit Suisse Securities (USA) LLC, Administrative Agent, CS Cayman,
Alpine (and together with CS Cayman, the “CS Buyers”), Barclays, Barclays
Capital, Inc. (and with respect to Barclays and Barclays Capital, Inc., any
Person who, directly or indirectly is in control of, or is controlled by, or is
under common control with Barclays or Barclays Capital, Inc.), Seller, Reverse
Mortgage Solutions, Inc., RMS REO CS, LLC and RMS REO BRC, LLC, and acknowledged
by Guarantor, in form and substance acceptable to Barclays, as amended,
supplemented or otherwise modified from time to time.
“Program Agreements” means, collectively, this Agreement, the Custodial and
Disbursement Agreement, the Pricing Side Letter, the Electronic Tracking
Agreement, the Guaranty, the Account Agreement, the Netting Agreement, if any,
the Power of Attorney, the Servicing Agreement, if any, the Master Fee Letter,
the Administration Agreement and the Servicer Notice, if entered into.
“Reorganized Guarantor” means Walter Investment Management Corp.’s successor
following the Plan Effective Date.
“Repledgee” means each Repledgee identified by the Administrative Agent from
time to time pursuant to the Administration Agreement.
(c) deleting the definition of “Maximum Aggregate Purchase Price” in its
entirety and replacing all references to “Maximum Aggregate Purchase Price” with
“Maximum Available Purchase Price”.
SECTION 4.    Program; Initiation of Transactions. Section 3 of the Existing
Repurchase Agreement is hereby amended by:
(a) deleting subsection 3.a in its entirety and replacing it with the following:


5
LEGAL02/37691473v9

--------------------------------------------------------------------------------




a.    From time to time, Administrative Agent (for the benefit of Buyers) will
purchase from Sellers certain Mortgage Loans that have been either originated by
Seller or purchased by Seller from other originators. This Agreement is a
commitment by Committed Buyers to enter into Transactions with Seller with
respect to an aggregate amount up to their respective Pro Rata Portions of the
Maximum Available Purchase Price. This Agreement is not a commitment by
Administrative Agent on behalf of Buyers to enter into Transactions with Seller
for amounts exceeding the Maximum Available Purchase Price, but rather, sets
forth the procedures to be used in connection with periodic requests for
Administrative Agent on behalf of Buyers to enter into Transactions with
Sellers. Each Seller hereby acknowledges that, beyond the Maximum Available
Purchase Price, Administrative Agent on behalf of Buyers is under no obligation
to agree to enter into, or to enter into, any Transaction pursuant to this
Agreement. All Purchased Mortgage Loans shall exceed or meet the Underwriting
Guidelines, and shall be serviced by Seller or Servicer, as applicable. The
aggregate Purchase Price of Purchased Mortgage Loans subject to outstanding
Transactions shall not exceed the Maximum Available Purchase Price.
(b) deleting subsection 3.c in its entirety and replacing it with the following:
c.    Upon satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, if Barclays fails to provide its Pro Rata Portion of the
related Purchase Price to Administrative Agent for disbursement when due
hereunder and pursuant to the terms of the Administration Agreement, then CS
Buyers may, in their sole and absolute discretion, elect to provide such funds
to Seller (such funding, an “Intraday Funding”). If CS Buyers elect to make an
Intraday Funding, (i) the respective Pro Rata Portions of CS Buyers and Barclays
shall be automatically adjusted such that the CS Buyer’s Pro Rata Portion
reflects such Intraday Funding and (ii) Barclays shall have the obligation to
remit funds in an amount equal to such Intraday Funding by no later than the end
of the same Business Day as such Intraday Funding to Administrative Agent for
the benefit of CS Buyers as more particularly set forth in the Administration
Agreement, at which time the respective Pro Rata Portions shall be adjusted to
account for such payment. Without limiting the generality of the foregoing, in
the event CS Buyers elect not to make Intraday Fundings, in their sole
discretion, they shall promptly notify Barclays and the Seller (such day, the
“Stop Funding Notice Date”). In such instance, Barclays shall provide its Pro
Rata Portion of the related Purchase Price to Administrative Agent for
disbursement (i) with respect to a Transaction Request received on or prior to
1:00 p.m. (New York City time) on the Stop Funding Notice Date, prior to close
of business on the Stop Funding Notice Date, (ii) with respect to a Transaction
Request received after 1:00 p.m. (New York City time) on the Stop Funding Notice
Date, prior to close of business on the following Business Day and (ii) with
respect to any Transaction Request delivered on any day following the Stop
Funding Notice Date, in accordance with the Agreement. Notwithstanding anything
herein to the contrary, any Intraday Funding by CS Buyers shall not be deemed a
commitment by CS Buyers, nor shall


6
LEGAL02/37691473v9

--------------------------------------------------------------------------------




any prior course of dealing obligate CS Buyers to make any future Intraday
Funding, it being understood that such Intraday Funding is discretionary.
SECTION 5.    Repurchase. Section 4.b of the Existing Repurchase Agreement is
hereby amended by deleting the first sentence thereof and replacing it with the
following:
Provided that no Default shall have occurred and is continuing, and
Administrative Agent has received the related Repurchase Price (excluding
accrued and unpaid Price Differential, which, for the avoidance of doubt, shall
be paid on the next succeeding Price Differential Payment Date) upon repurchase
of the Purchased Mortgage Loans, Administrative Agent and Buyers will each be
deemed to have released their respective interests hereunder in the Purchased
Mortgage Loans (including, the Repurchase Assets related thereto) at the request
of Seller.
SECTION 6.    Conditions Precedent. Section 10 of the Existing Repurchase
Agreement is hereby amended by:
(a) deleting subsection a. in its entirety and replacing it with the following:
a.    Continuing Transactions. As conditions precedent to the continuing
Transactions:
(1)    Prior to the Plan Effective Date, Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to
Administrative Agent, of satisfaction of each condition precedent set forth in
Article 3(A) of the Omnibus Master Refinancing Amendment; and
(2)    Upon and after the Plan Effective Date, satisfaction of the Exit
Conditions as set forth in the Omnibus Master Refinancing Amendment shall have
occurred.
(b) deleting subsection b. in its entirety and replacing it with the following:
b.    All Transactions. The obligation of Administrative Agent for the benefit
of Buyers to enter into each Transaction pursuant to this Agreement on or after
the Plan Effective Date is subject to the following conditions precedent:
(1)    Due Diligence. Buyers shall have completed, to their satisfaction, with
respect to mortgage loans, their operational due diligence review, in each case,
so as to enable Buyers to confirm the accuracy of the Seller’s representations
and warranties as to the Repurchase Assets.
(2)    No Default. No uncured Event of Default or uncured Default under this
Agreement shall exist.


7
LEGAL02/37691473v9

--------------------------------------------------------------------------------




(3)    Representations and Warranties. Accuracy in all material respects of
representations and warranties provided by Seller and the Guarantor in the
Program Agreements, as applicable.
(4)    Material Adverse Change. None of the following shall have occurred and/or
be continuing (it being understood that Buyers will make the following
determinations acting in good faith):
(a)    Credit Suisse AG, New York Branch’s or Barclays’ corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;
(b)    an event or events shall have occurred in the good faith determination of
Administrative Agent resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in a
Buyer not being able to finance Purchased Mortgage Loans through the “repo
market” or “lending market” with traditional counterparties at rates which would
have been reasonable prior to the occurrence of such event or events; or
(c)    an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in a Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or
(d)    there shall have occurred a material adverse change in the financial
condition of a Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Agreement.
(5)    No Material Disruption. No material disruption of claims payments on FHA
insured loans shall have occurred (other than any such material disruption that
is generally affecting non-bank mortgage servicers and originators with similar
claims);
(6)    Required Documents. Delivery of the following:
(a)    a Mortgage Loan Schedule, in form and substance acceptable to
Administrative Agent;
(b)    a Request for Certification and the related asset schedule to the
applicable custodian, in form and substance acceptable to Administrative Agent;
and


8
LEGAL02/37691473v9

--------------------------------------------------------------------------------




(c)    a Trust Receipt and Custodial Mortgage Loan Schedule from the applicable
Custodian, in form and substance acceptable to Administrative Agent.
SECTION 7.    Use of Proceeds. Section 14.m of the Existing Repurchase Agreement
is hereby amended by deleting such section in its entirety and replacing it with
the following:
(m)    Use of Proceeds. Seller shall use the Purchase Price from the Transaction
following the Plan Effective Date to (i) pay off any outstanding obligations of
the DIP Warehouse Facility Agreement, (ii) acquire Purchased Mortgage Loans
hereunder, and (iii) to pay customary fees and closing costs in connection with
this Agreement.
SECTION 8.    Conditions Subsequent. Section 14.s of the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
(s)    Conditions Subsequent. On the Plan Effective Date, Seller shall deliver
to Administrative Agent (a) the Exit Guaranty, duly executed and delivered by
Reorganized Guarantor, in form and substance acceptable to Administrative Agent
in its sole discretion, (b) Seller’s counsel opinion with respect to Reorganized
Guarantor substantially similar to the opinion delivered in connection with the
Prepetition Guarantor, in form and substance acceptable to Administrative Agent
in its sole discretion, (c) a certificate of the duly authorized Person of
Reorganized Guarantor, attaching certified copies of Reorganized Guarantor’s
organizational documents and resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary action or governmental approvals as may be
required in connection with the Program Agreements, (d) an incumbency
certificate of Reorganized Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements and (e) a certified copy of a good
standing certificate from the jurisdiction of organization of Reorganized
Guarantor, dated as of no earlier than the date ten (10) Business Days prior to
the Plan Effective Date.
SECTION 9.    Cross Default. Section 15.b of the Existing Repurchase Agreement
is hereby amended by deleting such section in its entirety and replacing it with
the following:
b.    Cross Default. (A) Seller, Guarantor or any of their Affiliates shall be
in default under (i) any Indebtedness, in the aggregate, in excess of $5,000,000
of Seller or of such Affiliate which default (1) involves the failure to pay
(subject to any applicable cure period) a matured obligation, or (2) permits the
acceleration (subject to any applicable cure period) of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, (ii) any other contract or contracts, in the aggregate in excess
of $5,000,000 to which Seller, Guarantor or such Affiliate is a party which
default (1) involves the failure to pay (subject to any


9
LEGAL02/37691473v9

--------------------------------------------------------------------------------




applicable cure period) a matured obligation, or (2) permits the acceleration
(subject to any applicable cure period) of the maturity of obligations by any
other party to or beneficiary of such contract, (B) there shall occur an “Event
of Default” as defined in, and under, the RMS Repurchase Agreement or (C) there
shall occur an “Event of Default” as such term is defined under each Exit
Indenture under either Exit Indenture.
SECTION 10.    Remedies Upon Default. Section 16 of the Existing Repurchase
Agreement is hereby amended by deleting the first sentence of such section prior
to clause a. in its entirety and replacing it with the following:
In the event that an Event of Default shall have occurred, and subject to the
Omnibus Master Refinancing Amendment:
SECTION 11.    Repurchase Transactions. Section 18 of the Existing Repurchase
Agreement is hereby amended by deleting the first sentence of such section in
its entirety and replacing it with the following:
To the extent the Buyers are constituted solely of CS Buyers and any Affiliate
thereof, and subject to Section 4(a), Section 4(b), Section 6 and Section 18, a
Buyer may, in its sole election, engage in repurchase transactions (as “seller”
thereunder) with any or all of the Purchased Mortgage Loans and/or Repurchase
Assets or pledge, hypothecate, assign, transfer or otherwise convey any or all
of the Purchased Mortgage Loans and/or Repurchase Assets with a counterparty of
Buyers’ choice (such transaction, a “Repledge Transaction”).
SECTION 12.    Notices and Other Communications. Section 20 of the Existing
Repurchase Agreement is hereby amended by adding the following at the end of
such section:
if to Barclays:


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Phone Number: 212-528-7482
E mail: joseph.o’doherty@barclays.com


with a copy to:


Barclays Bank PLC
745 Seventh Avenue, 20th Floor
New York, New York 10019
Attention: Legal Department—RMBS Warehouse Lending


10
LEGAL02/37691473v9

--------------------------------------------------------------------------------




SECTION 13.    Entire Agreement; Severability. Section 21 of the Existing
Repurchase Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:
21.    Entire Agreement; Severability
This Agreement and the Administration Agreement shall supersede any existing
agreements (other than the Omnibus Master Refinancing Amendment) between the
parties containing general terms and conditions for repurchase transactions.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.
Notwithstanding anything herein to the contrary, the Omnibus Master Refinancing
Amendment shall supersede this Agreement.
SECTION 14.    Assignments. Section 22.a of the Existing Repurchase Agreement is
hereby amended by deleting the first sentence of such section in its entirety
and replacing it with the following:
The Program Agreements are not assignable by Seller. Subject to Section 42
(Acknowledgement of Assignment and Administration of Repurchase Agreement)
hereof, Administrative Agent and Buyers may from time to time assign all or a
portion of their rights and obligations under this Agreement and the Program
Agreements pursuant to the Administration Agreement; provided, however that
Administrative Agent shall maintain, solely for this purpose as a non-fiduciary
agent of Seller, for review by Seller upon written request, a register of
assignees and participants (the “Register”) and a copy of an executed assignment
and acceptance by Administrative Agent and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned and Seller shall only be required to deal directly with the
Administrative Agent.
SECTION 15.    Set-off; Netting. Section 23 of the Existing Repurchase Agreement
is hereby amended by deleting such section in its entirety and replacing it with
the following:
In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have such setoff
and netting rights as set forth in more detail in the Netting Agreement.
SECTION 16.    General Interpretive Principles. Section 38 of the Existing
Repurchase Agreement is hereby amended by adding clause i. at the end of such
section:
i.    An Event of Default shall be deemed continuing unless such Event of
Default has been waived in writing.
SECTION 17.    Conflicts. Section 39 of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:


11
LEGAL02/37691473v9

--------------------------------------------------------------------------------




39.    Conflicts
In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of the Administration Agreement, then the terms of this Agreement shall
prevail, and then the terms of the other Program Agreements shall prevail.
Notwithstanding anything herein to the contrary, the terms of the Omnibus Master
Refinancing Amendment shall prevail over the terms of this Agreement and the
Pricing Side Letter.
SECTION 18.    Acknowledgment of Assignment and Administration of Repurchase
Agreement. Section 42 of the Existing Repurchase Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following:
Pursuant to Section 22 (Non assignability) of this Agreement, Administrative
Agent or a Buyer may sell, transfer and convey or allocate certain Purchased
Mortgage Loans and the related Repurchase Assets and related Transactions to
certain affiliates of Administrative Agent or of a Buyer and/or one or more CP
Conduits (the “Additional Buyers”), subject, in all cases, to the Administration
Agreement. Sellers hereby acknowledge and agree to the joinder of such
Additional Buyers and the assignments and the terms and provisions set forth in
the Administration Agreement. The Administrative Agent shall administer the
provisions of this Agreement, subject to the terms of the Administration
Agreement, for the benefit of the Buyers and any Repledgees, as applicable. For
the avoidance of doubt, all payments, notices, communications and agreements
pursuant to this Agreement shall be delivered to, and entered into by, the
Administrative Agent for the benefit of the Buyers and/or the Repledgees, as
applicable and the Buyers shall not have any direct right against the Seller
under this Agreement. Furthermore, to the extent that the Administrative Agent
exercises remedies pursuant to this Agreement, solely the Administrative Agent
will have the right to bid on and/or purchase any of the Repurchase Assets
pursuant to Section 16 (Remedies Upon Default). The benefit of all
representations, rights, remedies and covenants set forth in the Agreement shall
inure to the benefit of the Administrative Agent on behalf of each Buyer and
Repledgees, as applicable. All provisions of the Agreement shall survive the
transfers contemplated herein (including any Repledge Transactions) and in the
Administration Agreement, except to the extent such provisions are modified by
the Administration Agreement. In the event of a conflict between the
Administration Agreement and this Agreement, the terms of the Administration
Agreement shall control. All Transactions shall continue to be deemed a single
Transaction and all of the Repurchase Assets shall be security for all of the
Obligations hereunder, subject to the priority of payments provisions as set
forth in the Administration Agreement.


12
LEGAL02/37691473v9

--------------------------------------------------------------------------------




SECTION 19.    Buyers Several. Section 40 of the Existing Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:
40.    Buyers Several. Seller, Administrative Agent and Buyers hereby
acknowledge and agree that each Buyer is severally liable to the Seller for
funding its respective Pro Rata Portion of the Maximum Available Purchase Price.
No Buyer shall have liability to the Seller for another Buyer’s failure to
perform under the terms of this Agreement
SECTION 20.    Termination of Agreement. Section 41 of the Existing Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:
41.    Termination of Agreement. This Agreement shall remain in effect until the
Termination Date. Notwithstanding the foregoing, and as long as no Event of
Default has occurred and is continuing, Seller may terminate this Agreement at
any time upon the failure of Administrative Agent to return any Mortgage Loan to
Seller within five (5) Business Days after the payment by Seller to the
Administrative Agent of the related Repurchase Price, without the payment of any
penalties, breakage costs or termination fees; provided, that, for the avoidance
of doubt, any outstanding Repurchase Price shall be deemed due and payable upon
such Termination Date. If Seller exercises such right of termination, to the
extent permitted by applicable law, Administrative Agent shall promptly
reimburse Seller for the prorated amount of the Commitment Fee attributable to
the number of days remaining from the date such of such termination until the
Termination Date.
SECTION 21.    Limited Recourse. Section 44 of the Existing Repurchase Agreement
is hereby amended by deleting such section in its entirety and replacing it with
the following:
44.    Limited Recourse. The obligations of each party hereto under this
Agreement or any other Program Agreement are solely the corporate obligations of
such party. No recourse shall be had for the payment of any amount owing by any
party under this Agreement, or for the payment by such party of any fee in
respect hereof or any other obligation or claim of or against such party arising
out of or based on this Agreement, against any stockholder, partner, member,
employee, officer, director or incorporator or other authorized person of such
party. In addition, notwithstanding any other provision of this Agreement, the
parties agree that all payment obligations of any Buyer that is a CP Conduit
under this Agreement shall be limited recourse obligations of such Buyer,
payable solely from the funds of such Buyer available for such purpose in
accordance with its commercial paper program documents. Each party waives
payment of any amount which such Buyer that is a CP Conduit does not pay
pursuant to the operation of the preceding sentence until the day which is at
least one year and one day after the payment in full of the latest maturing
commercial paper note (and waives any “claim” against such Buyer within the
meaning of Section 101(5) of the Bankruptcy Code or any other Debtor Relief Law
for any such insufficiency until such date).


13
LEGAL02/37691473v9

--------------------------------------------------------------------------------




SECTION 22.    Amendment and Restatement. Section 45 of the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
45. Amendment, Restatement and Consolidation
Administrative Agent, CS Buyers and Seller entered into the Amended and Restated
Master Repurchase Agreement, dated as of November 18, 2016, as amended,
restated, supplemented or otherwise modified from time to time (the “Existing
Agreement”). Barclays and Seller entered into the Amended and Restated Master
Repurchase Agreement, dated as of April 23, 2015 (as amended, restated or
otherwise modified from time to time, the “Existing Barclays Repurchase
Agreement”). Administrative Agent, Buyers and the Seller desire to enter into
Joinder and Amendment No. 4 to the Existing Agreement, dated as of November 30,
2017, but effective as of the Amendment Effective Date (“Amendment No. 4”), in
order to consolidate, amend and restate the Existing Agreement and the Existing
Barclays Repurchase Agreement in their entirety. The consolidation, amendment
and restatement of the Existing Agreement and the Existing Barclays Repurchase
Agreement shall become effective on the Amendment Effective Date, and each of
Administrative Agent, Buyers and the Seller shall hereafter be bound by the
terms and conditions of the Existing Agreement as amended by Amendment No. 4
(the “Consolidated Agreement”) and the other Program Agreements. The
Consolidated Agreement consolidates, amends and restates the terms and
conditions of the Existing Agreement and the Existing Barclays Repurchase
Agreement, and is not a novation of any of the agreements or obligations
incurred pursuant to the terms of the Existing Agreement or the Existing
Barclays Repurchase Agreement. Accordingly, all of the agreements and
obligations incurred pursuant to the terms of the Existing Agreement and the
Existing Barclays Repurchase Agreement are hereby ratified and affirmed by the
parties hereto and remain in full force and effect. For the avoidance of doubt,
it is the intent of Administrative Agent, Buyers and the Seller that the
security interests and liens granted in the Purchased Assets or Repurchase
Assets pursuant to Section 8 of the Existing Agreement and Section 9 of the
Existing Barclays Repurchase Agreement shall continue in full force and effect.
All references to the Existing Agreement in any Program Agreement or other
document or instrument delivered in connection therewith shall be deemed to
refer to the Consolidated Agreement and the provisions hereof.
SECTION 23.    Authorized Representatives. Schedule 2 to the Existing Repurchase
Agreement is hereby amended by deleting such schedule in its entirety and
replacing it with Exhibit 1 attached hereto.
SECTION 24.    Conditions Precedent. This Amendment shall become effective as of
the Amendment Effective Date (as such term is defined in the Master Omnibus
Refinancing Amendment), subject to the satisfaction of the following conditions
precedent:


14
LEGAL02/37691473v9

--------------------------------------------------------------------------------




24.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of Existing Buyers and Joining Buyer shall have received the
following documents, each of which shall be satisfactory to the Administrative
Agent in form and substance:
(a)    this Amendment, executed and delivered by the Administrative Agent,
Existing Buyers, Joining Buyer, the Seller and the Prepetition Guarantor;
(b)    Amendment No. 7 to Amended and Restated Pricing Side Letter, executed and
delivered by the Administrative Agent, Existing Buyers, Joining Buyer, the
Seller and the Prepetition Guarantor; and
(c)    Master Fee Letter, duly executed and delivered by the parties thereto.
SECTION 25.    Representations and Warranties. Except as otherwise disclosed to
Administrative Agent in writing, Seller hereby represents and warrants to the
Administrative Agent, Existing Buyers and Joining Buyer that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Repurchase Agreement.
SECTION 26.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 27.    Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 28.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 29.    Reaffirmation of DIP Guaranty. The Prepetition Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the DIP Guaranty and acknowledges and agrees that the term “Obligations” as used
in the DIP Guaranty shall apply to all of the Obligations of Seller to
Administrative Agent, Existing Buyers and Joining Buyer under the Repurchase
Agreement and Pricing Side Letter, as amended hereby.
SECTION 30.    Bankruptcy Non-Petition. The parties hereby agree that they shall
not institute against, or join any other person in instituting against, any
Existing Buyer or Joining Buyer that is a CP Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing commercial paper note issued by the
applicable CP Conduit is paid in full.


15
LEGAL02/37691473v9

--------------------------------------------------------------------------------




SECTION 31.    Limited Recourse. The obligations of each Existing Buyer and
Joining Buyer under this Amendment or any other Program Agreement are solely the
corporate obligations of such Existing Buyer or Joining Buyer, as applicable. No
recourse shall be had for the payment of any amount owing by any Existing Buyer
or Joining Buyer under this Amendment, or for the payment by any Existing Buyer
or Joining Buyer of any fee in respect hereof or any other obligation or claim
of or against such Existing Buyer or Joining Buyer arising out of or based on
this Amendment, against any stockholder, partner, member, employee, officer,
director or incorporator or other authorized person of such Existing Buyer or
Joining Buyer, as applicable. In addition, notwithstanding any other provision
of this Amendment, the Parties agree that all payment obligations of any
Existing Buyer or Joining Buyer that is a CP Conduit under this Amendment shall
be limited recourse obligations of such Existing Buyer or Joining Buyer payable
solely from the funds of such Existing Buyer or Joining Buyer available for such
purpose in accordance with its commercial paper program documents. Each party
waives payment of any amount which such Existing Buyer or Joining Buyer does not
pay pursuant to the operation of the preceding sentence until the day which is
at least one year and one day after the payment in full of the latest maturing
commercial paper note (and waives any “claim” against such Existing Buyer or
Joining Buyer within the meaning of Section 101(5) of the Bankruptcy Code or any
other Debtor Relief Law for any such insufficiency until such date).
SECTION 32.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


16
LEGAL02/37691473v9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Margaret Dellafera    
Name:    Margaret Dellafera
Title:    Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Existing Buyer
By: /s/ Patrick J. Hart    
Name:    Patrick J. Hart
Title:    Authorized Signatory
By: /s/ Elie Chau    
Name:    Elie Chau
Title:    Authorized Signatory
ALPINE SECURITIZATION LTD, as an Existing Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Patrick J. Hart    
Name:    Patrick J. Hart
Title:    Authorized Signatory
By: /s/ Elie Chau    
Name:    Elie Chau
Title:    Authorized Signatory
BARCLAYS BANK PLC, as
Joining Buyer
By: /s/ Joseph O'Doherty    
Name:    Joseph O'Doherty
Title:    Managing Director


Signature Page to Joinder and Amendment No. 4 to Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------






DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Joinder and Amendment No. 4 to Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------






WALTER INVESTMENT MANAGEMENT CORP., as Prepetition Guarantor
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Joinder and Amendment No. 4 to Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------






EXHIBIT 1
SCHEDULE 2

AUTHORIZED REPRESENTATIVES
SELLER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:
Authorized Representatives for execution of Program Agreements and amendments
Name
Title
Signature
Cheryl A. Collins
 
/s/ Cheryl A. Collins
 
 
 





Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions
Name
Title
Signature
Cheryl A. Collins
 
/s/ Cheryl Collins
Joe Ruhlin
 
/s/ Joe Ruhlin
Heather Anderson
 
/s/ Heather Anderson
Rory Bluhm
 
/s/ Rory Bluhm
Jon Gonstead
 
/s/ Jon Gonstead







Exhibit 1



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND BUYER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or Buyers under this Agreement:
 
Name
Title
Signature
 
 
Margaret Dellafera
Vice President
/s/ Margaret Dellafera
 
 
Elie Chau
Vice President
/s/ Elie Chau
 
 
Deirdre Harrington
Vice President
 
 
 
Robert Durden
Vice President
 
 
 
Ron Tarantino
Vice President
 
 
 
Michael Marra
Vice President
 
 





Exhibit 1



--------------------------------------------------------------------------------






BARCLAYS AUTHORIZATIONS
Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Barclays under
this Agreement:
Name
Title
Signature
Joseph O'Doherty


Managing Director
/s/ Joseph O'Doherty
 
 
 





Exhibit 1

